I concur in the result. I am not so sure that I have fathomed the meaning of some of the statements in the prevailing opinion. I shall state briefly my own grounds for concurring in the result.
Post-operative shock in some degree is always to be expected, but death from the operation is not                   1 ordinarily to be anticipated. The fact that death unexpectedly ensues from shock, itself due to an operation, does not make that death accidental.
In the case of Handley v. Mutual Life Ins. Co., 106 Utah 184,147 P.2d 319, 152 A.L.R. 1278, we had the surgical operation at one end of a chain and death at the other. The operation furnished the violent and external force. This caused and/or set in motion certain small particles of matter in the blood stream. This particle or particles floating in the blood stream reached the lungs and blocked the passage of blood therein. This caused the blood to pour into the air sacs causing death. This pathological chain was well known to the medical profession. And as Mr. Chief Justice Pratt suggests, the death was traceable back to blood clots which developed unexpectedly behind the site *Page 577 
of the operation and which therefore themselves were the accidental means starting the internal chain which led to death.
In the instant case, post-operative shock was expected. It was a concomitant of the operation. But in this patient it was not expected to the degree which would cause death. And the pathological cause of the phenomena which caused the shock and consequent death is not physically traceable          2 as in the Handley case. Evidently the patient suffered extreme debilitation — a loss of vitality to a point where the spark of life was altogether extinguished — death occurred by a process more in the nature of a disease than an accident as such term is thought of by the average intelligent layman. If death were due to post-operative pneumonia, for instance — I doubt that we would hold it to be an accident despite the fact that it was unexpected. While the line is a fine one and perhaps not logical — the law not being logic — there is a practical difference between those cases on the one hand where the unexpected course of the series of successive cause and effect relationships stemming from the operation down to the death are each definite and certain in character and, on the other hand, where the series runs into a disease or debilitation which itself is the immediate cause of death. At bottom, this distinction may rest on the relative sharpness of the successive pathological phenomena lying between the operation and its ultimate consequence — death. In one case each event and its known result in the series is local and definite. In cases like the instant case, shock is expected but not to such extent as to overcome all vitality, and the pathological nature more comparable in its generality to the ravages of a disease.
LATIMER and McDONOUGH, JJ., concur in the opinion of WOLFE, J. *Page 578